El Juez Asociado Sb. Wolf,
emitió la opinión del tribunal
*384Es esta una apelación procedente de la Corte de Distri-to de Guayama. Los acusados fueron declarados culpa-bles de infracción á las leyes electorales. En las trasoí ip-ciones de autos no se incluyó la prueba practicada en el juicio, pero antes de que la vista tuviera lugai ante el Tii-bunal, el abogado de los apelantes suplicó que se les per-mitiera presentar copia de las declaraciones tomadas en el juicio. La Corte negó la solicitud. Los apelantes supli-caron que se reconsiderara la resolución denegatoria, pe-ro como no dieron excusas de la falta que en nn principio cometieron, el Tribunal no encuentra razón alguna que justifique la reconsideración suplicada. El derecho que pueda tener el tribuna] para adicionar el récord de este modo es más dudoso. Por consiguiente, no podemos to-mar en consideración los errores del Tribunal en las reso-luciones que dictara con respecto á la prueba.
Los apelantes consideran como error fundamental los defectos que, según alegan, contiene la acusación y sostie-nen, aunque no aparece que este punto baya sido estable-cido en el tribunal inferior, que los errores que acusan son fundamentales y que este Tribunal tiene el derecho de to-marlos en consideración por estar autorizado para ello por las diferentes leyes de la Asamblea Legislativa que determinan la jurisdicción de apelación de este Tribunal en causas criminales. Uno de estos errores que se dicen cometidos es que la acusación no expresa el artículo de la Ley Electoral que los acusados hayan infringidopero no encontramos que se haya omitido ninguno de los re-quisitos que exige el artículo 82 del Código de Enjuicia miento Criminal. No habiéndose omitido ninguno de es-tos requisitos la ley exige que el Tribunal declare que la acusación es suficiente. El delito fué expuesto con toda claridad. Los acusados fueron notificados en términos precisos de las faltas por ellos cometidas y que consti-tuían una infracción de las leyes. En tales casos no es ne-*385eesario citar con toda precisión los artículos infringidos. Es este un asunto de conocimiento público y de conoci-miento del tribunal y parece tener aplicación el artículo 84 del Código de Enjuiciamiento Criminal. Sin embargo, como fueron al juicio sin baber planteado la cuestión debe considerarse que lian renunciado los derechos que de dicho defecto pudieran haberse derivado en su favor. Esta cuestión no puede plantearse por primera vez ante el Tribunal de apelación.
■ Como principal fundamento de error en esta apelación el distinguido abogado de los apelantes sostiene que la acusación no es suficiente por estar firmada por E. B. Wilcox, “fiscal especial”, y no por el fiscal de distrito en que se seguía la causa. El abogado de los apelantes sos-tiene. que, según los artículos,95 y 106 del Código de En-juiciamiento Criminal, el fiscal de distrito es el único fun-cionario autorizado para presentar una acusación. Aho-ra bien, el artículo 64 del Código Político dispone que el Attorney General representará al pueblo de Puerto Rico en todos los procedimientos, así civiles como criminales, dispone también que los procesos criminales, excepto co-mo queda establecido en el art. 74, serán conducidos por el fiscal del respectivo Tribunal sin especial autorización del Attorney General y que en todos esos casos el Attorney General podrá intervenir en interés público. De don- , de se deduce claramente que el Attorney General tiene poder para intervenir en cualquier proceso.
El art. 4 del Código de Enjuiciamiento Criminal, dice lo siguiente:
“Llámase proceso criminal,, el procedimiento por el cual se pro-cesa y juzga á una persona acusada de delito público.”
El art. 5 del Código de Enjuiciamiento Criminal, dis-pone lo siguiente:
‘ ‘ El proceso criminal se entabla á nombre del Pueblo de Puerto Rico , como parte actora, contra la persona acusada del delito.”
*386Del artículo citado últimamente se desprende que cual-quier paso que se dé con respecto á una persona acusada de un delito forma parte del proceso, y que la acusación presentada en esta causa era parte del procedimiento ó proceso criminal seguido contra los acusados.
El art. 74 del Código Político, entre otras cosas, dispo-ne ló siguiente:
“En caso de malla conducta oficial por parte de cualquier fimcio-' •nario ó ■empleado del Gobierno Insular, (el Attorney General) pre-sentará y llevará adelante la oportuna acusación ante el respectivo Tribunal. Se encargará de instruir el proceso de dichas* acu-saciones personalmente ó por medio del Attorney General Auxiliar, Iludiendo, si fuere necesario, nombrar abogado especial.” ■
Es evidente que el Attorney General, no solamente tie-ne las mismas facultades que el fiscal de cualquier distri-to, sino que puede encomendarlas á cualquier agente especial, porque solamente es el que puede juzgar con res-pecto á la necesidad que exija el nombramiento de dicho abogado especial.
Es verdad que el art. 82 del Código de Enjuiciamiento Crimina] entre otras cosas dice lo siguiente:
“La acusación es suficiente si de ella se deduce (pie lia sido sus-crita y presentada al Tribunal por el Fiscal del Distrito en que el Tribuna] está actuando. ’ ’
Pero esta sección no hace más que expresar uno de los casos en que la acusación deberá considerarse suficiente, y no impide que la acusación se presente y firme por e] Attorney General ó sus agentes debidamente autorizados. No puede discutirse en este momento si E. B. Wilcox, fiscal esxiecial estaba autorizado por el Attorney General para representarle. Estando autorizado para repre-sentarlo no se encuentra pretexto alguno legal que le im-pida firmar la acusación que se discute. Si consideramos *387este asunto en un sentido más general deduciríamos las mismas conclusiones.
La Ley Foraker en su sección 21 dispone:
"Que el Fiscal General tendrá todas las atribuciones.y ejercerá todas las funciones que por la ley corresponden á un Fiscal de te-rritorio en los Estados Unidos, hasta donde sean loealmente apli-cables.”
La sección .18 dispone:
".que los miembros del Consejo Ejecutivo tendrán facultad para emplear todos los delegados y ayudantes necesarios para el debido 'cumplimiento de sus obligaciones como tales funcio-narios. ”
Por lo tanto, el Attorney General necesariamente debe tener la facultad de ser representado por otras personas á menos que haya algún precepto absoluto de la ley que lo prohíba, el cual no hemos podido encontrar.
Además, somos de opinión que los artículos 145, 146 y 83 del Código, de Enjuiciamiento Criminal no permiten que los apelantes presenten en este estado la cuestión qué han sometido con respecto á la manera en que fue firma-da la acusación. Los art. 145 y 146 impiden que los acusa-dos hagan objeciones en este momento con respecto á que la acusación no estuviera suscrita y jurada por el fiscal. Una acusación no es menos defectuosa por estar suscrita y jurada por otra persona que por haber dejado de fir-marla el mismo Fiscal del Distrito en los casos en que el proceso se sigue á su instancia. '
No podemos considerar bajo ningún concepto como errores fundamentales los que en ese sentido se han pre-sentado. Los acusados sabían de que se les acusaba, y no hicieron objeción alguna en el Tribunal inferior con res-pecto á la manera en que fué presentada la acusación. Tuvieron un juicio completo y debe ser un caso muy particular aquél que obligue á esta Corte á revocar una sen-*388tencia cuando las partes lian sido debidamente notifica-das del delito de que se les acusa. Ellos tuvieron amplias oportunidades para preparar su defensa y un juicio com-pleto é imparcial. Por estas razones, la sentencia debe con-firmarse con las costas.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones y Asociados,. Hernández, Pignoras y MacLeary.